10th Annual Needham Growth Stock Conference January 9, 2008 Tim Conley, CFO Exhibit 99.1 Safe Harbor Statement This presentation and the accompanying speaker’s remarks may contain forward-looking statements made in reliance on the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995.These factors are described in the Safe Harbor statement below. Except for the historical information contained herein, the matters discussed in this presentation may constitute forward-looking statements that involve risks and uncertainties which could cause actual results to differ materially from those projected, particularly with respect to the future growth of Tumbleweed’s business.In some cases, forward-looking statements can be identified by terminology such as “may,” “will,” “should,” “potential,” “continue,” “expects,” “anticipates,” “intends,” “plans,” “believes,” “estimates,” etc. For further cautions about the risks of investing in Tumbleweed, we refer you to the documents Tumbleweed files from time to time with the SEC, particularly Tumbleweed's Form 10-K filed March 14, 2007 and Form 10-Q filed November 9, 2007. We assume no obligation to correct or update information contained in this presentation. Our Mission Manage, protect and deliver information so enterprises can more productively utilize the Internet for mission-critical communications. Tumbleweed Communications: TMWD Founded in 1993, HQ in Redwood City, CA Over 3,000 customers worldwide 27 US security patents issued Award-winning products Offices in the Americas, Europe and Asia 340 employees $27M in cash, no debt Customers Trust Tumbleweed 50% of Fortune 100 7 of 10 top worldwide banks 8 of 10 top US banks 50% of Blue Cross/Blue Shield 300+ law firms 7 of 10 top US brokerages All 4 arms of the US military 8 of 10 top pharma companies World’s largest central banks Energy Multi-Nationals Government Manufacturing Financial Services Insurance Technology Retail Telecommunications Healthcare Content Security Market Dynamics Corporate Network Inbound security is well-understood Large players have entered the market Comprehensiveness and usability are key Email File Transfer External Users Partners Automated Processes Customers Tumbleweed Inbound Email Security MailGate™ Inbound threat prevention Antivirus Antispam Content filtering Award: Best Email Content Filtering Solution Content Security Market Dynamics Corporate Network Outbound data leakage is increasing Encryption is becoming a necessity Market is growing Email File Transfer External Users Partners Automated Processes Customers MailGate™ Tumbleweed Outbound Email Security Secure Messenger™ Encryption Data leak prevention Policy enforcement S/MIME, PGP Leaders Quadrant, Gartner Magic Quadrant External Users Partners Automated Processes Customers Content Security Market Dynamics Current EDI and FTP inadequate Centralized management and security are necessary Integration into existing environments is key Email File Transfer Corporate Network Secure Messenger™ MailGate™ Tumbleweed Managed File Transfer Secure file delivery B2B transactions Centralized management Automation and application integration Award: Best Intellectual Property Protection SecureTransport™ External Users Partners Automated Processes Customers Dynamics are Converging Email File Transfer Mid-market is large opportunity International is frontier Breadth/depth of products is key Corporate Network MailGate™ SecureTransport™ SecureMessenger™ Additional Revenue Streams Email File Transfer Mid-market is large opportunity International is frontier Breadth/depth of products is key MailGate™ SecureTransport™ SecureMessenger™ Tumbleweed Validation Authority Technology and Patent Licensing Market Opportunity Growth Drivers Business enablement with external partners and customers Protection of information assets Security and privacy regulations (CAGR 31%) (CAGR 31%) (CAGR 13%) Source: Gartner, IDC and Tumbleweed Digital Certificate Validation Managed File Transfer Email Security Tumbleweed Growth Strategy Mid-market is growing International is frontier Customer focus is critical 100% channel distribution Upgrade reseller channel in US Secure resellers in new verticals Expand Internationally EMEA APAC Solve a larger share of customer problems Emphasize “channel-friendly” products Offer widest range of features and most flexible solution suites Tumbleweed Vision Roadmap 2006 2007 2008 2009 2010 Products Sales Model Customers Category A suite of complete content security products 100% channel All businesses Secure content delivery Suite of modules on a common security platform 100% channel (EOY ’08) Large, medium & small enterprises Email and content security WE ARE HERE Email security / managed file transfer/ identity validation Large, medium enterprises Direct 3 product lines Revenue ($ in millions) Financial Results Revenue: $43.1 million in first nine months of 2007 Channel orders represented 34% of non-renewal orders $14.1 million in Q3 2007 Email and MFT security revenue grew 15% vs. Q3 2006 Non-GAAP results $3.1 million loss in first non-months of 2007, or $(0.06) per share $1.5 million loss in Q3 2007, or $(0.03) per share $27.0 million in cash No debt Cost reduction program recently implemented Experienced Management Team EVP, Field Operations Nick Hulse SVP, Corporate Development Barney Cassidy Chief Technology Officer Taher Elgamal Chief Financial Officer Tim Conley Chief Executive Officer Jim Scullion SVP, Product Management Joe Fisher SVP, Product Development Jorge Rodriguez Summary Experienced Management Team Solid Growth Strategy Channel expansion International expansion Expand customer footprint Uniquely Positioned for Success Blue-chip customer base Award-winning products Patents Market Leadership www.tumbleweed.com
